IN THE SECOND DISTRICT COURT OF APPEAL, LAKELAND, FLORIDA


                                      July 10, 2015


TA HEEM BLAKE,                      )
                                    )
           Appellant,               )
                                    )
v.                                  )                   Case No. 2D10-5700
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
___________________________________ )

BY ORDER OF THE COURT:

       Upon consideration of Appellant’s amended motion for rehearing, motion for

written opinion, and motion for rehearing en banc, filed April 30, 2015,

       IT IS ORDERED that the Appellant’s amended motion for rehearing is granted in

part and denied in part; the motion for written opinion is granted in part and denied in

part, and the motion for rehearing en banc is denied. This court’s opinion dated March

11, 2015, is withdrawn, and the attached opinion is issued in its place.


I HEREBY CERTIFY THE FOREGOING IS A
TRUE COPY OF THE ORIGINAL COURT ORDER.




JAMES BIRKHOLD, CLERK
               NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



TA HEEM BLAKE,                      )
                                    )
           Appellant,               )
                                    )
v.                                  )                Case No. 2D10-5700
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed July 10, 2015.

Appeal from the Circuit Court for
Manatee County; Debra Johnes Riva,
Judge.

Howard L. Dimmig, II, Public Defender, and
Maureen E. Surber, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cerese Crawford Taylor,
Assistant Attorney General, Tampa, for
Appellee.



BLACK, Judge.

             Ta Heem Blake challenges his sentences for first-degree murder and

armed burglary of a dwelling. We affirm Blake's sentence for armed burglary without

comment. We affirm his sentence for first-degree murder but remand for a




                                         -2-
determination of whether Blake is entitled to review of his life sentence pursuant to

section 921.1402(2)(a), Florida Statutes (2014).

              Blake was convicted of first-degree murder, a capital felony; armed

burglary, a first-degree felony punishable by life; and aggravated battery with a deadly

weapon, a second-degree felony. The jury specifically found that Blake discharged a

firearm which resulted in death and that during the course of the aggravated battery

Blake discharged a firearm resulting in great bodily harm. Blake was seventeen years

old at the time he committed the crimes.

              Following a motion to correct sentencing error, the trial court conducted an

individualized sentencing hearing at which it heard witness testimony and applied the

Supreme Court's rulings in Miller v. Alabama, 132 S. Ct. 2455 (2012), and Graham v.

Florida, 560 U.S. 48 (2010). After expressly considering the factors outlined in Miller

and now codified in section 921.1401, the court resentenced Blake to life without the

possibility of parole on the murder conviction.

              Because Blake received the individualized sentencing hearing discussed

in Horsley v. State, 160 So. 3d 393 (Fla. 2015), we affirm his life sentence. However,

we remand for the trial court to determine whether Blake is entitled to judicial review of

his sentence after twenty-five years. See § 921.1402(2)(a); Horsley, 160 So. 3d at 408.

              Affirmed; remanded.



KHOUZAM and SLEET, JJ., Concur.




                                           -3-